Citation Nr: 0534494	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana (IN)





THE ISSUE

Entitlement to a higher initial evaluation for post traumatic 
stress disorder (PTSD), currently rated 30 percent disabling




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




INTRODUCTION

The veteran had active service from January 1970 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, IN.

The Board notes that a November 2002 rating decision granted 
service connection for the veteran's PTSD and assigned a 30 
percent rating, effective from the date of his claim in April 
2001.  The veteran disagreed with the initial evaluation 
assigned and thereafter perfected his appeal as to this 
issue.  The veteran's representative asserts that a Vet 
Center report dated in September 2003 noted that the veteran 
had to quit his job because of his PTSD and requested 
consideration of a total disability rating for the veteran.  
The issue of entitlement to a total disability rating based 
on individual unemployability is referred to the RO for 
appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the veteran 
if further action is required on his part


REMAND

The veteran is service-connected for PTSD, currently 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  In a statement received in 
February 2004, he claims that his PTSD symptomatology is 
worse then currently rated and that since the last time he 
wrote to the VA he had found and lost two jobs.  Both the 
veteran and his representative have noted that when he was 
hospitalized from December 2000 to January 2001 he was found 
to have a GAF score of 35 and that the VA examiner in August 
2002 assigned a GAF score of 57.  The veteran's 
representative feels another VA examination is necessary to 
reconcile the difference in these findings.  As the veteran 
takes issue with the initial rating assigned when service 
connection was granted for his PTSD, the VA must evaluate the 
relevant evidence since the effective date of the award, 
April 2001, and may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.   Powell v. West, 13 Vet. 
App. 31, 35 (1999).

In support of his claim the veteran has submitted medical 
evidence from D.W., a licensed Clinical Social Worker at the 
Vet Center dated in September 2003.  D.W. reported that the 
veteran quit working at Bethlehem Steel in June 2003, after 
24 years, because of physical and emotional strain.  Records 
were also received from Porter Memorial Hospital which 
included treatment records from K. B., MD.  In October 2000, 
it was noted that the veteran was depressed and in February 
2001 it was noted he had been diagnosed with PTSD and anxiety 
and that he was doing markedly better.  He was to be 
reassessed.  In February 2003, he was seen with complaints of 
back pain, but additional records concerning psychiatric 
complaints or additional assessments were not included.  It 
is not clear that all the pertinent records from Porter 
Memorial have been received.  In addition, the records 
concerning the veteran's quitting his employment at Bethlehem 
steel should be obtained.   

A VA examination in August 2002 was accomplished as part of 
the veteran's claim for service connection and the examiner 
assigned a GAF score of 57, which indicates moderate symptoms 
in describing the impact of his PTSD symptoms.  Since that 
time it has been reported that the veteran quit work, he 
claims his disability is worse then rated and his 
representative has asserted that he is still undergoing 
treatment at the Vet Center and that those records should be 
obtained and the veteran should be scheduled for another VA 
examination to evaluate his PTSD.  When reference is made to 
pertinent medical records, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  In 
addition, as the veteran has asserted that his service-
connected disability has worsened, an additional examination 
in compliance with VA's duty to assist is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should contact the veteran and 
ask him to identify the dates and places 
where he has received treatment for his 
service connected PTSD.  The RO should 
then take the appropriate steps to obtain 
the identified records, to include 
records from the Vet Center and Porter 
Memorial Hospital.  In addition the RO 
should request the appropriate 
information and a release from the 
veteran to obtain relevant employment 
records from Bethlehem Steel concerning 
his ceasing that employment in June 2003.  
A response, negative or positive, should 
be associated with the claims file.  For 
VA records, requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
The veteran should also be given the 
opportunity to submit any evidence he has 
concerning his PTSD and problems he has 
experienced at work because of his PTSD 
symptoms.  All records received should be 
associated with file 

2.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination for 
the purpose of assessing the current 
degree of social and industrial 
impairment resulting from his service-
connected PTSD.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should offer 
an opinion regarding the degree of 
functional impairment, if any, caused 
solely by PTSD, as opposed to any other 
psychiatric disorder or other disorders 
found.  The examiner should attempt to 
qualify the degree of impairment in terms 
of the nomenclature set forth in the 
rating criteria (38 C.F.R. § 4.130).  The 
examiner should include in the diagnostic 
formulation an Axis V diagnosis (GAF 
Score), and an explanation of what the 
assigned GAF score represents.  The 
examiner should also comment on the 
impact that the veteran's PTSD has on his 
ordinary activities and his ability to 
obtain and maintain gainful employment.  
The claims folder should be made 
available to the examiner for review and 
the examiner is requested to note that 
the file was reviewed.  In reviewing the 
record, the examiner's attention is 
called to the veteran's assertions 
regarding employment, the private medical 
records and the prior VA treatment 
records and examination report discussed 
above.  The rationale for all opinions 
expressed must be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to all evidence added to the record, 
and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

